Citation Nr: 1211235	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  08-00 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an increased rating for a bilateral foot disability, diagnosed as onychomycosis and tinea pedis, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel

INTRODUCTION

The Veteran served on active duty from February 1982 to February 1990.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that reduced the rating for the Veteran's bilateral foot disorder from 10 percent to 0 percent, effective July 1, 2007.  The Veteran perfected a timely appeal with respect to the reduction of that rating.  He also asserted that he was entitled to an increased rating for his service-connected disability.  Consequently, the Board interpreted his appeal as presenting separate issues of entitlement to a restoration of a 10 percent rating for the period beginning July 1, 2007, and entitlement to a rating in excess of 10 percent at any time throughout the pendency of the appeal.  Those issues were remanded in September 2009.  Thereafter, in a January 2010 decision, the Board restored the Veteran's previously assigned 10 percent rating and remanded his claim for a higher rating for further development.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

In July 2008, the Veteran testified in support of his increased rating claim before a Veterans Law Judge at a Travel Board hearing at the Detroit, Michigan, RO.  Then, in September 2010, the Veteran was afforded a second Travel Board hearing in connection with his claim.  That hearing was conducted by the undersigned Veterans Law Judge at the RO in New York, New York.  

A Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  Because two Veterans Law Judges have held hearings with respect to the claim at issue, the decision must be a panel decision.  38 U.S.C.A. § 7107(c) (West 2002 & 2011).  However, a Board panel decision must be issued by no less than three Veterans Law Judges.  38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 19.3(a) (2011).  Accordingly, the Veteran's appeal must be adjudicated by a three-member panel that includes the Veterans Law Judges who presided over his July 2008 and September 2010 hearings, but must also be adjudicated by a third Veterans Law Judge who has held a hearing with the Veteran so that all members of the panel will have held a hearing with the Veteran on the issue on appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011); 38 U.S.C.A. §§ 7102, 7107 (West 2002 & Supp. 2011); 38 C.F.R. § 20.707 (2011). 

The Board finds that the Veteran must be offered the opportunity to appear before a third Veterans Law Judge in a hearing on the issues on appeal so that a panel may be constituted to adjudicate his appeal.

Accordingly, this case is REMANDED for the following:

Schedule the Veteran for a Travel Board or videoconference hearing at the RO and provide him the appropriate scheduling notice.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

